Title: From George Washington to Lund Washington, 7 May 1787
From: Washington, George
To: Washington, Lund

 

Dear Lund,
Mount Vernon May 7th 1787.

Company, and several other matters which pressed upon me yesterday, and which has obliged me to postpone my gourney a day longer is the reason why I did not acknowledge the receipt of your letter by Ned.
I need not tell you, because a moments recurrance to your own accounts will evince the fact, that there is no source from which I derive more then a sufficienty for the daily calls of my family except what flows from the Collection of old debts—and scanty and precarious enough, God knows this is. My estate for the last 11 years have not been able to make both ends meet—I am encumbered now with the deficiency—I mention this for no other purpose than to shew that however willing, I am not able to pay debts unless I could sell Land which I have publicly advertized without finding bidders.
The enclosed Bond I have had the most pointed assurances would be paid by the first of June. & for that reason if it will answer your purpose you may collect and apply the money to the use for which you want it. If this will not do, there is some flour and wheat (if there be water to grind it) in the Mill which you may dispose of for the same end because I would not wish you to be disappointed. I am Yr Sincere Friend.

G. Washington.

